                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:20-CV-00057-D

MILES SEWARD,                                   )
                                                )
                         Plaintiff,             )
                                                )
                         V.                     )       ORDER FOR PAYMENT OF
                                                )       ATTORNEYFEESCOSTSUNDERTHE
ANDREW SAUL,1                                   )       EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security,                )
                                                )
                         Defendant.             )
______________                                  )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,600.00 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. Plaintiff will also be reimbursed $400.00 in costs

for the filing fees from the Treasury Judgment Fund. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiffs counsel, Derrick

Arrowood, and mailed to his office at P.O. Box 58129, Raleigh, NC 27658, in accordance with

Plaintiffs assignment to her attorney of her right to payment of attorney's fees under the Equal

Access to Justice Act.

       SO ORDERED this                l S   day of January, 2021




                                                J ~ SC. DEVER III
                                                UNITED STATES DISTRICT JUDGE

1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the 'Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




         Case 5:20-cv-00057-D Document 24 Filed 01/25/21 Page 1 of 1
